
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.15


EMPLOYMENT AGREEMENT


        AGREEMENT, made as of 5 February 2003, by and between Synavant Inc., a
Georgia corporation (the "Company") and Ken Tyson ("Executive").


RECITALS


        WHEREAS, the Company has executed or will execute an Asset Purchase
Agreement for the sale of a majority of the assets of the Company (the "Asset
Purchase Agreement") and has executed or will execute an Agreement and Plan of
Merger in connection with the acquisition of the Company pursuant to a merger,
with the Company surviving as a wholly owned subsidiary (the "Merger
Agreement");

        WHEREAS, in order to induce Executive to remain employed with the
Company on and after the closing of the transactions contemplated under the
Asset Purchase Agreement and Merger Agreement (the "Transactions", and the date
on which the last of the Transactions is consummated, the "Closing Date"), the
Company desires to provide Executive with compensation and other benefits on the
terms and conditions set forth in this Agreement, in exchange for terminating
that certain Tier II Change-in-Control Agreement for Certain Executives of
Synavant Inc. dated October 24, 2000 (the "Change in Control Agreement") and
that certain employment letter from IMS Health Strategic Technologies, executed
by Executive on April 9, 2000 (the "Prior Employment Agreement", and together
with the Change in Control Agreement, the "Prior Agreements"); and

        WHEREAS, Executive is willing to accept such employment and perform
services for Parent and the Company, on the terms and conditions hereinafter set
forth.

        NOW THEREFORE, it is hereby agreed by and between the parties as
follows:

        1.    Effectiveness; Effect on Prior Agreements; Signing Bonus.    

        (a)    Effectiveness; Effect on Prior Agreements.    This Agreement
shall become effective as of the date hereof (the "Effective Date"), provided
that the Executive is employed by the Company on the Effective Date. As of the
Effective Date, the Prior Agreements shall terminate and become null and void,
and shall be of no further force and effect.

        (b)    Signing Bonus.    In consideration of the Executive's willingness
to enter into this Agreement, the Company shall pay the Executive in cash as
soon as practicable after the Effective Date, in an amount equal to 20% of the
Executive's current annual base salary and annual target bonus, calculated in
British pounds sterling.

        2.    Term of Employment.    Executive's term of employment under this
Agreement (the "Term") shall commence at the Effective Date and shall continue
until the first anniversary of the Closing Date, on which date the Term shall
automatically renew for an additional twelve month period, and, thereafter, the
Term shall automatically renew for an additional twelve-month period on each
anniversary thereof (any such date, a "Renewal Date"). This Agreement shall
remain in effect and the Term shall continue to be extended as provided for in
the immediately preceding sentence unless earlier terminated (a) pursuant to
Section 7 of this Agreement, (b) by the board of directors of the Company (the
"Board") if it reasonably determines, in its sole discretion that one or both of
the Transactions shall not occur, and provides written notice to Executive as
soon as practicable after the Board makes such determination or (c) upon 52
weeks written notice by either party hereto prior to any Renewal Date that it
does not intend to extend the Term for an additional twelve-month period
following the applicable Renewal Date.

        3.    Employment.    

        (a)    Position.    Subject to the terms and conditions of this
Agreement, the Company agrees to continue to employ Executive during the Term
(as defined in Section 3 of this Agreement) as its Senior Vice President,
International (the "SVPI"), or in an appropriate role of no less seniority.
Executive

--------------------------------------------------------------------------------


shall report directly to the Chief Executive Officer of the Company (the "CEO"),
or to an appropriate senior Executive of no less seniority.

        (b)    Duties and Responsibilities.    Subject to the terms and
conditions of this Agreement during the Term Executive agrees to remain employed
as the SVPI of the Company, and agrees to devote his full working time and
efforts to the performance of services, duties and responsibilities in
connection therewith. Executive shall perform such duties and exercise such
powers, commensurate with his position as the SVPI of the Company, as the CEO
shall from time to time delegate to him on such terms and conditions and subject
to such restrictions as the CEO may reasonably from time to time impose.

        (c)    Location of Workplace.    The Executive will perform his services
at such location in Denham, Buckinghamshire, England where the Executive
principally performs his duties at the time of the Effective Date, with the
understanding that he may be required to transfer to another location in England
after receipt of written notice from the Company at least sixty days in advance
of the date on which such transfer is to occur, or may be required to travel as
may reasonably be required for the performance of his duties under this
Agreement.

        (d)    Hours of Work, Holiday Entitlement, Absence Reporting Procedures
and Sick Pay.    The Executive and the Company agree to the following terms of
employment related to hours of work and absences from work, as originally set
forth in the Prior Employment Agreement:

(i)Hours of Work. The normal contractual hours of work are a 37.5-hour week from
9:00 am to 5:30 pm each day, Monday to Friday with one hour for lunch taken
between 12:00 and 2:00 pm each day. Executive may also be required to work
additional hours in accordance with the reasonable demands of the Company and
the needs of the business. The Company also reserves the right to alter or vary
Executive's hours as required. Executive will not be entitled to overtime
payments.

(ii)Holiday Entitlement. The Company's holiday year runs from 1st January to
31st December each year. A full year's holiday entitlement is 30 days, up to
5 days of which the Company reserves the right to set. This entitlement is in
addition to any statutory and/or public holidays recognized by the Company.
Details of these days and the conditions relating to the holiday and holiday pay
are contained within Executive's Employee Handbook and Annual Holiday Policy
available in Executive's department.

(iii)Absence Reporting Procedures and Sick Pay. Details of the procedure that
Executive must follow if Executive is absent from work, for any reason, are
contained within Executive's Employee Handbook. No salary is paid for
unauthorized absence from work. The terms and conditions relating to absence due
to either sickness or injury and sick pay (including Statutory Sick Pay and
Company Sick Pay), are outlined in Executive's Employee Handbook and the Company
Policy Manual, available in Executive's department.

        (e)    Company Rules, Disciplinary and Grievance Procedures, Health and
Safety.    

(i)Company Rules, Disciplinary and Grievance Procedures. These are outlined in
Executive's Employee Handbook. Complete details (including the appeals
procedure) are contained within the Company Policy Manual available in
Executive's department.

(ii)Health and Safety. Under the Health and Safety at Work Act 1974
responsibility for health and safety extends to individual members of staff,
both for their own safety and that of their colleagues and visitors. Any
accidents must be reported in the Accident Book immediately. The Company's
policy on Health and Safety is outlined in Executive's Employee Handbook.
Complete details are outlined in the Company Policy Manual, which is available
in Executive's department.

2

--------------------------------------------------------------------------------



        4.    Compensation.    

        (a)    Salary.    During the Term, the Company shall pay Executive a
base salary ("Base Salary") of not less than the rate in effect at the time of
the Effective Date. The Base Salary shall be payable monthly in arrears by
direct electronic payment at the rate of 1/12th of the Base Salary. Payment will
be made no later than the last working date of each month. Executive shall
maintain a personal bank account or suitable Building Society account and
provide the Company with the necessary details to enable direct electronic
payment to be made. The Base Salary shall be reviewed on 1 January of each
calendar year; provided, however, that with respect to calendar year 2003,
Executive acknowledges and agrees that (i) his Base Salary as of January 1, 2003
shall be the same as the rate in effect on December 31, 2002 and (ii) the
Company shall postpone the review of Executive's Base Salary (and the review of
the base salaries of all other executives of the Company) until on or about
July 1, 2003, at which time, in the event the Company determines that
Executive's Base Salary (and the base salaries of any other executives of the
Company) should be increased, with such increase to become effective only
prospectively through the end of calendar year 2003 (and shall not apply
retroactively to any period commencing prior to such effective date).

        (b)    Annual Bonus.    During the Term, in addition to his Base Salary,
Executive shall be eligible to participate in the cash incentive component of
the Executive Incentive Plan of the Company (and/or any other annual incentive
plan or program maintained by the Company) (the "Bonus Plan"). Such
participation shall be on terms commensurate with Executive's position and level
of responsibility and shall be calculated in accordance with the parameters set
forth in the Bonus Plan, which shall be communicated to Executive separately
from this Agreement and agreed upon by and between Executive and CEO.
Executive's full year annual target bonus for each fiscal year will be
established in accordance with the terms of the Bonus Plan, but the maximum
potential annual target bonus that Executive may be entitled to receive is 200%
of the Base Salary, based on business performance, consistent with "Bonus"
provision of the Prior Employment Agreement. For purposes of this Agreement, the
term "annual target bonus" shall mean that percentage of Executive's Base Salary
(currently established at 50%) which Executive is eligible to earn as an annual
bonus amount upon the achievement of certain performance targets established
pursuant to the terms of the Bonus Plan for each fiscal year.

        (c)    Retention Bonus.    As an inducement for Executive to continue to
be employed by the Company from the Effective Date through the Closing Date and
thereafter, Executive shall be entitled to receive the Retention Bonus (as
defined below), in a lump sum payment, in cash, upon the earlier to occur of
(i) the first anniversary of the Closing Date, so long as Executive remains
employed on such date and (ii) after the Closing Date but prior to the first
anniversary thereof, the termination of Executive's employment for any reason,
other than a termination for Cause by the Company or by Executive without Good
Reason (as such terms are hereinafter defined). For purposes of this Agreement,
the "Retention Bonus" is equal to two times the sum of: (x) the greater of
(I) Executive's Base Salary in effect immediately prior to the Closing Date or
(II) Executive's Base Salary in effect at the time a notice of termination is
given; and (y) Executive's annual target bonus for the year in which the Closing
Date occurs or, if no such target bonus has yet been determined for such year,
Executive's annual target bonus actually earned by Executive in the year
immediately preceding the year in which the Closing Date occurs. The Retention
Bonus (amounting to 2 * (x + y)) shall be calculated in British pounds sterling.

        (d)  For purposes of this Agreement:

          (i)  "Cause" shall mean a termination of employment on account of:

        (A)  the willful and continued failure by Executive to substantially
perform Executive's duties with the Company (other than any such failure
resulting from Executive's incapacity due to physical or mental illness or
disability) which failure is demonstrably and materially

3

--------------------------------------------------------------------------------

damaging to the financial condition or reputation of the Company and/or its
subsidiaries, and which failure continues more than 48 hours after a written
demand for substantial performance is delivered to Executive by the Board, which
demand specifically identifies the manner in which the Board believes that
Executive has not substantially performed Executive's duties or

        (B)  the willful engaging by Executive in conduct which is demonstrably
and materially injurious to the Company, monetarily or otherwise. No act, or
failure to act, on Executive's part shall be deemed "willful" unless done, or
omitted to be done, by Executive not in good faith and without reasonable belief
that Executive's action or omission was in the best interest of the Company.

Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to
Executive a copy of the resolution duly adopted by the affirmative vote of not
less than a majority of the entire membership of the Board at a meeting of the
Board (after reasonable notice to Executive and an opportunity for Executive,
together with Executive's counsel, to be heard before the Board) finding that,
in the good faith opinion of the Board, Executive were guilty of conduct set
forth above and specifying the particulars thereof in detail.

        (ii)  "Good Reason" shall mean, without Executive's express written
consent, the occurrence of any of the following circumstances unless such
circumstances are fully corrected within ten business days after Executive
provide written notice to the Company of any such occurrences:

        (A)  the assignment to Executive of any duties inconsistent with
Executive's position in the Company or an adverse alteration in the nature or
status of Executive's responsibilities or the conditions of Executive's
employment;

        (B)  a reduction by the Company in Executive's annual base salary or
annual target bonus, except for across-the-board reductions similarly affecting
all senior executives of the Company;

        (C)  the relocation of the principal place of Executive's employment to
a location more than 50 miles from the location of such place of employment on
the date of this Agreement;

        (D)  the failure by the Company to pay to Executive any portion of
Executive's compensation within ten business days of the date such compensation
is due;

        5.    Employee Benefits.    During the Term, the Company shall provide
Executive during the Term with coverage under all employee pension and welfare
benefit programs, plans and practices in accordance with the terms thereof,
which the Company makes available to its executives generally, and which shall
include, without limitation, those benefits described below, as originally set
forth in the Prior Employment Agreement:

        (a)    Company Car.    At the Company's discretion, Executive will be
entitled to the use of a Company car (at grade 9 level for benefit purposes),
which will be taxed, insured, and maintained by the Company. The Company will
also refund the cost of petrol used for business and private purposes.
Alternatively Executive may choose the Cash for Car Option, which is currently
£12,000 per annum and may be revised from time to time in line with market
practice.

        (b)    Pension Scheme.    The Company will make an annual contribution
to Executive's private pension scheme at the level of 15% of Executive's base
salary.

        (c)    Life Insurance, Long Term Disability Insurance, Personal Accident
and Business Travel Insurance.    Executive will be insured in the event of
Executive's death in service at a rate of four times Executive's Base Salary
with effect from the date of commencement of employment. In the event of
Executive's

4

--------------------------------------------------------------------------------


being unable to work after 26 weeks of absence due to sickness or injury,
Executive will be insured at the rate of 2/3 of Base Salary for a period of up
to 5 years. The Company maintains comprehensive insurance cover for both items.
Details can be provided on request.

        (d)    Private Health Care Scheme.    Executive is entitled to free
Private Health care for Executive and Executive's family under PPP (or an
equivalent scheme) on commencement of employment without requirement for prior
medical examination. The Company will also pay the cost of an annual executive
medical examination for Executive.

        6.    Expenses.    Executive is authorized to incur reasonable expenses
in carrying out his duties and responsibilities under this Agreement, including,
without limitation, expenses for travel and similar items related to such duties
and responsibilities. The Company will reimburse Executive for all such expenses
upon presentation by Executive from time to time of appropriately itemized and
approved (consistent with the Company's current policy on expense procedures)
accounts of such expenditures.

        7.    Termination of Employment.    

        (a)    Notice of Termination of Employment.    

(i)Prior to the first anniversary of the Closing Date, any termination of
employment by Executive (other than for death or disability) may only be made
upon 30 days prior written notice to the Company. Any termination of Executive's
employment by the Company may be made by delivery to Executive of written notice
of such termination without any requirement that the Company provide any advance
written notice or payment in lieu thereof, except that the payments provided for
in Section 7(b) below shall be deemed to be in lieu of any notice of termination
that might otherwise be required (or any other payments in lieu of notice that
might be required), and the 52-week notice provisions (or payment in lieu
thereof) set forth in Sections 2 and 7(a)(ii) below shall not apply.

(ii)Following the first anniversary of the Closing Date, Executive shall be
required to give the Company 52 weeks advance written notice of Executive's
intention to terminate Executive's employment for any reason (other than for
death or disability). Similarly, Executive shall be entitled to 52 weeks advance
written notice from the Company of the Company's intention to terminate
Executive's employment for any reason, or continued payment of the Executive's
Base Salary in respect of such 52-week period in lieu of any such written notice
required to be given by the Company. In no event shall the Executive be entitled
to any payments or benefits (including any payments set forth in Section 7(b)
below) in respect of any termination of employment by the Company other than as
provided in this Section 7(a)(ii).

        (b)    Payments and Benefits Prior to First Anniversary of Closing
Date.    If, after the Closing Date but prior to the first anniversary of the
Closing Date, Executive's employment with the Company is terminated for any
reason by Executive or the Company, Executive shall be entitled to receive the
following, subject to Section 17 of this Agreement:

(i)The Company shall pay Executive any accrued but unpaid Base Salary through
the date of termination at the rate in effect at the time notice of termination
is given, no later than the fifth day following the date of termination, and
Executive shall receive all other amounts to which Executive is entitled under
any compensation or benefit plan of the Company, at the time such payments are
due.

(ii)At the time specified in Section 7(c) hereof, the Company shall pay to
Executive, in lieu of amounts which otherwise may be payable to Executive under
any Bonus Plan, an amount in cash equal to (A) Executive's annual target bonus
for the year in which the Closing Date occurs, multiplied by a fraction (I) the
numerator of which equals the number of full or partial days occurring between
January 1 of the year in which Executive's date of termination

5

--------------------------------------------------------------------------------

occurs up until (and including) the date of Executive's termination of
employment and (II) the denominator of which is 365, plus (B) Executive's target
bonus opportunity with respect to each other performance period in progress
under all Bonus Plans in effect at the time of termination (other than the
period for which Executive is paid pursuant to clause (A)), multiplied (in each
case) by a fraction (I) the numerator of which equals the number of full or
partial days elapsed from the beginning of the applicable performance period
through the date of Executive's termination and (II) the denominator of which is
the total number of days in the applicable performance period.

(iii)For a 24-month period following Executive's termination of employment, the
Company shall arrange to provide Executive with life and health insurance
benefits no less favorable than those which Executive was receiving immediately
prior to the time notice of termination is given. Notwithstanding the foregoing,
any benefit described in the preceding sentence shall constitute secondary
coverage with respect to any life and health insurance benefits actually
received by Executive in connection with any subsequent employment (or
self-employment) during the 24-month period following Executive's termination.

(iv)Starting at age 55, the Company shall provide Executive with retiree medical
and life insurance benefits that are no less favorable than the most favorable
retiree medical and life insurance benefits that the Company has provided to any
executive officer who has retired on or prior to the time notice of termination
is given to Executive, provided that Executive has both (A) attained age 55 at
such time and (B) has achieved such years of service that have been recognized
for purposes of benefit accrual under the employee benefit plans of the Company
that would allow Executive to retire under any pension benefit plans maintained
by the Company. Notwithstanding the foregoing, any benefit described in the
preceding sentence shall constitute secondary coverage with respect to retiree
medical and life benefits actually received by Executive in connection with any
subsequent employment (or self-employment) following Executive's termination.

(v)In addition to the foregoing, in the event of any termination of employment
other than a termination for Cause by the Company or by Executive without Good
Reason, a lump sum payment of the Retention Bonus in accordance with the terms
of Section 4(c) above (and not in addition thereto).

        (c)    Time of Payment.    The payments provided for in Section 7(b)
hereof shall be made not later than the fifteenth day following the date of
termination; provided, however, that if the amount of such payments cannot be
finally determined on or before such day, the Company shall pay to Executive on
such day an estimate, as determined in good faith by the Company, of the minimum
amount of such payments and shall pay the remainder of such payments (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code) as soon
as the amount thereof can be determined but in no event later than the thirtieth
day after the date of termination.

        8.    [Intentionally Omitted.]    

        9.    Nonduplication of Benefits.    To the extent, and only to the
extent, a payment or benefit that is paid or provided under Sections 4(c) and/or
7(a) would also be paid or provided under the terms of the applicable plan,
program or arrangement, such applicable plan, program or arrangement will be
deemed to have been satisfied by the payment made or benefit provided under this
Agreement.

        10.    Restrictive Covenants.    

        (a)    Reports and Written Materials.    Executive will promptly
communicate and disclose to the Company all information, data and materials
obtained by Executive in the course of Executive's employment relating to the
actual business activities of the Company, or any of its other subsidiaries,
hereinafter together referred to as "Affiliates'. All written reports,
recommendations, advice, records,

6

--------------------------------------------------------------------------------


documents or other materials prepared or obtained by Executive coming into
Executive's possession during the term of employment which relate to the
performance by the Company or any Affiliates of their respective businesses
including but not limited to records of meetings and business contracts in
whatever form shall as between such company and Executive be the sole and
exclusive property of such company and upon termination of this agreement
Executive will promptly deliver all such written materials to such company.
Executive will prepare and submit to the Company such regular period operational
and financial reports as the Company may request with respect to the business of
the Company and the activities undertaken by Executive or conducted under
Executive's direction in connection with the duties to be performed hereunder
and as between the Company and Executive, such reports and the information
contained herein shall be and remain the sole property of the Company. The
provisions of this section shall be binding upon Executive's heirs, successors
and legal representatives.

        (b)    Intellectual Property Rights.    

(i)Executive will promptly disclose and deliver to the Company for the exclusive
use and benefit of the Company any and all improvements, processes, techniques
or methods of conducting business of the Company or any of its Affiliates (made,
developed or created by Executive alone or in conjunction with others)
(including but not limited to any ideas for any new products or services) in
connection or relating to Executive's employment hereunder (the "Inventions")
upon the making, devising or discovering of the same during the Term
irrespective of whether they were so made, devised, discovered during normal
working hours or using the facilities of the Company, and will irrespective of
the termination of Executive's employment, give all information and data in
Executive's possession as to the exact mode of working, producing and
demonstrations and instructions to the Company as the Board may deem appropriate
to enable the full and effectual working, production or use of the same.

(ii)Executive will without additional payment to Executive (except to the extent
provided in Section 40, Patents Act 1977 or any similar provision of applicable
law), whether or not during the continuance of the Term, at the expense of the
Company promptly execute and do all acts, matters, documents and things
necessary to enable the Company or its nominee to apply for and obtain any or
all applicable copyrights, patents, utility models, trade marks, service marks,
design rights (whether registered or unregistered), database rights, semi
conductor topography rights, property information rights and all other similar
proprietary rights as may exist anywhere in the world ('Intellectual Property
Rights') in any or all countries relating to any Inventions or other materials
produced by Executive during the Term.

(iii)Executive will:

        (A)  do anything necessary to confirm vesting of title to any or all
applicable Intellectual Property Rights in any or all countries relating to any
Inventions or other materials produced by Executive during the Term in the
Company or its nominee absolutely;

        (B)  with full title guarantee hereby assign (insofar as title to them
does not automatically vest in the Company as a consequence of the Term) to the
Company by way of future assignment will copyrights arising in any original
material (including without limitation source code and object code for software)
produced by Executive during the Term, whether during the normal hours of work
of the Company or otherwise or at the premises or using the facilities of the
Company or otherwise, being the exclusive right to do and to authorize others to
do any and all acts restricted by the Copyright Designs and Patents Act 1988 in
relation to such material in the United Kingdom together with copyright in all
other countries of the world (and/or similar rights in countries where such
rights exist) for the whole term of such copyright including any extensions or
renewals thereof and including the right to sue for damages and other remedies
in respect of any infringements of the copyright in such material

7

--------------------------------------------------------------------------------




or conversion of infringing copies of the material prior to the date of this
Agreement to hold unto the Company absolutely; and

        (C)  waive all moral rights arising from any such original material so
far as Executive may lawfully do so in favor of the Company and for the
avoidance of doubt this waiver shall extend to the licensees and successors in
title to the copyright in the said material.

(iv)Without prejudice to the generality of sub-clauses (ii) and (iii), Executive
hereby irrevocably authorizes the Company to appoint some person to act as
Executive's attorney in Executive's stead to do all such things and execute all
such documents as may be necessary for or incidental to grant to the Company the
full benefit of this Clause.

(v)Executive will do nothing (whether by omission or commission) during the Term
or at any times thereafter to affect or imperil the validity of any Intellectual
Property Rights obtained, applied for or to be applied for by the Company or any
of its Affiliates. In particular without limitation Executive will not disclose
the subject matter of any Inventions that may be patentable before the Company
or an Affiliate has had the opportunity to apply for any patent or patents.
Executive will at the direction and expense of the Company promptly render all
assistance within Executive's power to obtain and maintain such Intellectual
Property Rights or any application for any extension thereof.

        (c)    Confidential Information.    "Company Confidential Information"
means any information relating to the Company or its Affiliates or the business,
prospective business, technical processes, computer software (both source code
and object code), intellectual property rights or finances of the Company or its
Affiliates, or compilations of two or more items of such information, whether or
not each individual item is in itself confidential, including without limitation
price lists, lists of customers and suppliers (both current and those who were
customers or suppliers during the previous two years) which come into
Executive's possession by virtue of Executive's employment and which the Company
or its relevant Affiliate regards or could reasonably be expected to regard as
confidential, whether or not such information is reduced to tangible form or
marked in writing as "confidential" and any and all information which has been,
or may be, derived or obtained from any such information.

(i)Except as otherwise specifically agreed between the parties Executive will
not at any time during the term of employment or thereafter, communicate or
disclose to any unauthorized person or use for Executive's own account or
business any Company Confidential Information and Executive must use Executive's
reasonable endeavors to prevent such disclosure.

(ii)The obligations in this section shall not apply in the event and to the
extent that the information or reports referred to become generally known to or
available for use by the public other than by an act or omission of Executive in
violation of the terms of this Agreement. The provisions of this section shall
be binding upon Executive's heirs, successors and legal representatives.

(iii)Notwithstanding anything written above to the contrary nothing herein shall
prohibit Executive from making any disclosure compelled under process or request
by a Court or administrative agency of competent jurisdiction provided however
the Company receives written notification in advance of such disclosure and
Executive obtains a protective order (or in the event Executive is not a party
to the action, assist the Company in obtaining a protective order) or take such
other actions as may be reasonably appropriate to protect the confidentiality of
Company Confidential Information.

(iv)Executive will immediately inform the Company if Executive becomes aware of
the possession, use or knowledge of Company Confidential Information by any
person not authorized to possess, use or have knowledge of Company Confidential
Information whether during

8

--------------------------------------------------------------------------------

Executive's employment or thereafter and shall at the Company's request provide
such assistance as is required to deal with such event.

        (d)    Restrictive Covenant.    Executive must not, in a Relevant
Capacity (save as the beneficial owner of shares or other securities of a body
corporate whose shares are quoted on a recognized Stock Exchange and which when
aggregated with shares or securities beneficially owned by Executive's spouse
and/or children, total no more than five per cent of any single class of shares
or securities in such body corporate), for the periods set out below after the
termination of this Agreement, do the following:

(i)for six months undertake, carry on or be employed, engaged or interested in
any capacity in either any business which is competitive with a Relevant
Business within the Restricted Area or any business, an objective or anticipated
result of which is to compete with a Relevant Business within the Restricted
Area;

(ii)for six months entice, induce or encourage a Customer to transfer or remove
custom from the Company;

(iii)for six months solicit or accept business from a Customer for the supply of
Relevant Services;

(iv)for six months, for a business competing with any Relevant Business solicit,
interface with or endeavor to entice away from employment or engagement with the
Company or any Affiliate (or procure or assist the solicitation, interference
with or enticement of) any Employee, or do any act whereby such Employee is
encouraged to terminate their employment or engagement, with the Company or any
Affiliate, whether or not such person would by reason of terminating their
service with the Company or any Affiliate commit a breach of his contract of
employment or engagement.

(v)For the purpose of the Restrictive Covenant set forth in this Section 10(d):


        (A)  "Customer" means any person who at any time during the Relevant
Period was a customer of the Company or any Affiliate (whether or not goods or
services were actually provided during such period) or to whom at the expiry of
the Relevant Period the Company or any Affiliate was actively and directly
seeking to supply goods or services, in either case for the purposes of the
Relevant Business; and with whom Executive had dealings at any time during the
Relevant Period or was in possession of confidential information about such
customer in the performance of his duties to the Company or any Affiliate.

        (B)  "Employee" means any employee, director, consultant or independent
contractor of the Company or any Affiliate at the termination date or who was
such employee, director, consultant or independent contractor at any time in the
six months preceding the termination date earning a salary or fees in excess of
twenty-five thousand GBP per annum and in each case who worked or provided
services in a senior executive, managerial or sales capacity or has confidential
information relating to the business of the Company or any Affiliate or material
contact with any Customer, and with whom the appointee had material dealings in
the performance of Executive's duties during the Relevant Period;

        (C)  "Relevant Business" means any business of the Company or any
Affiliate in which, pursuant to Executive's duties, Executive were materially
involved at any time during the Relevant Period;

        (D)  "Relevant Capacity" means either alone or jointly with another or
others, whether as principal, agent, consultant, director, partner, shareholder,
independent contractor, employee or in any other capacity, whether directly or
indirectly, through any other person, firm or company, and whether for
Executive's own benefit or that of others;

9

--------------------------------------------------------------------------------




        (E)  "Relevant Period" means the period of six months ending on the last
day of the employment or the period of the employment if shorter than six
months;

        (F)  "Relevant Services" means goods or services identical or similar to
or competitive with those which at the expiry of the Relevant Period the Company
or any Affiliate was supplying or negotiating or actively and directly seeking
to supply to a Customer for the purposes of a Relevant Business; and

        (G)  "Restricted Area" means any country or state in which the Company
or any Affiliate is operating at the expiry of the Relevant Period.

(vi)Executive must not at any time during the employment or after the
termination date use any name used by the Company or any Affiliate at the
termination date or any name likely to cause confusion with it in the minds of
members of the public, for the purposes of a business which competes with any
business carried on by the Company or any Affiliate as at the termination date
whether by using such name as part of a corporate name or otherwise.

(vii)Executive must not at any time after the termination of the employment
represent Executive as being connected with or employed by the Company.

        (e)    Additional Restriction.    Executive's employment with the
Company is full time and Executive will not without prior written consent of the
Company engage or be concerned or be interested in (whether directly or
indirectly) any other business or occupation or become a director or employee or
agent or consultant or partner of any other person, firm or company.

        11.    Mitigation.    Except as provided in Section 7(b)(iii) and
(iv) hereof, Executive shall not be required to mitigate the amount of payment
provided for under this Agreement by seeking other employment or otherwise, nor
shall the amount of payment or benefit provided for under this Agreement be
reduced by any compensation earned by Executive as the result of employment by
another employer, by retirement benefits, by offset against any amount claimed
to be owed by Executive to the Company, or otherwise.

        12.    Costs of Proceedings.    The Company shall pay all costs and
expenses, including all attorneys' fees and disbursements, of the Company and,
at least monthly, Executive in connection with any legal proceedings, whether or
not instituted by the Company or Executive, relating to the interpretation or
enforcement of any provision of this Agreement; provided that if Executive
instituted the proceeding and a finding (no longer subject to appeal) is entered
that Executive instituted the proceeding in bad faith, Executive shall pay all
of Executive's costs and expenses, including attorneys' fees and disbursements.
The Company shall pay prejudgment interest on any money judgment obtained by
Executive as a result of such proceeding, calculated at the prime rate of The
Chase Manhattan Bank as in effect from time to time from the date that payment
should have been made to Executive under this Agreement.

        13.    Notices.    Notices and all other communications provided for in
this Agreement shall be in writing and shall be deemed to have been duly given
when (a) personally delivered or (b) mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement; provided
that all notice to the Company shall be directed to the attention of the CEO
with a copy to the General Counsel of the Company, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.

        14.    Validity.    The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

10

--------------------------------------------------------------------------------


        15.    Successors; Binding Agreement.    

        (a)    Successor to Company to Assume Obligations.    The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets and/or interests of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets and/or interests as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

        (b)    Employee's Successors.    This Agreement shall inure to the
benefit of and be enforceable by Executive and Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. In the event of Executive's death, all amounts otherwise
payable to Executive hereunder shall, unless otherwise provided herein, be paid
in accordance with the terms of this Agreement to Executive's devisee, legatee
or other designee or, if there is no such designee, to Executive's estate.

        16.    Miscellaneous.    No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Executive and such officer as may be designated by the
CEO. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the time or at any prior or
subsequent time. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law. The
obligations of the Company under this Agreement shall survive the expiration of
this Agreement to the extent necessary to give effect to this Agreement or
subsequent time.

        17.    Entire Agreement.    This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and during the term of this Agreement supersedes the provisions of the
Prior Agreements and all other prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereof with
respect to the subject matter contained herein, and, further, the payments and
benefits provided for in this Agreement are in lieu and full satisfaction of all
other payments and benefits that would otherwise be due and payable under the
Prior Agreements and are also in lieu of any notice (or any payment in lieu
thereof) that might be required to be given by the Company or any of its
Subsidiaries in respect of any termination or other leave that the Company might
otherwise be required to provide to the Executive, in any case pursuant to
applicable local law, custom or industry practice in the jurisdiction in which
the Executive provides his services to the Company or any of its Subsidiaries,
or pursuant to any other plan, program or agreement; provided, however, that in
the event the Term of this Agreement terminates pursuant to Section 2(b) of this
Agreement, the Prior Agreements shall immediately be reinstated in full and
shall remain in full force and effect, without prejudice to Executive. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. Notwithstanding anything to the
contrary in this Agreement, the procedural provisions of this Agreement shall
apply to all benefits payable as a result of a change in control as defined
under any employee benefit plan, agreement, program, policy or arrangement of
the Company.

        18.    Governing Law.    This Agreement shall be construed, interpreted
and governed in accordance with the laws of England, without reference to rules
relating to conflicts of law. Each of the parties hereto hereby irrevocably
submits to the jurisdiction of the English Courts.

        19.    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

11

--------------------------------------------------------------------------------


        20.    Headings and Section References.    The headings used in this
Agreement are intended for convenience or reference only and will not in any
manner amplify, limit, modify or otherwise be used in the construction or
interpretation of any provision of this Agreement. All section references are to
sections of this Agreement, unless otherwise noted.

[Signatures on next page.]

12

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

    SYNAVANT INC.
 
 
By
 
/s/ Vincent Napoleon

--------------------------------------------------------------------------------

    Title:   Sr. Vice President, Secretary and General Counsel
EXECUTIVE
 
 
 
 
/s/ Kenneth Tyson

--------------------------------------------------------------------------------

Ken Tyson
 
 
 
 

13

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
RECITALS
